NO. 12-10-00382-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           '
IN RE: BRUCE DARRELL WILLIAMS,
RELATOR                                                    '    ORIGINAL PROCEEDING

                                                           '
                                     MEMORANDUM OPINION
                                         PER CURIAM
          In this original mandamus proceeding, Relator Bruce Darrell Williams complains
that the trial court abused its discretion by denying Relator’s motion for appointment of
counsel to assist him in filing a motion for DNA testing. Relator contends that he met the
statutory requirements for appointment of counsel, and therefore the trial court had no
discretion to deny the motion.
          In a criminal case, a relator is entitled to mandamus relief only if he establishes
that (1) he has no other adequate legal remedy and (2) under the facts and the law, the act
sought to be compelled is purely ministerial. See State ex rel. Hill v. Fifth Court of
Appeals, 34 S.W.3d 924, 927 (Tex. Crim. App. 2001).
          A “convicted person” seeking DNA testing is entitled to counsel if the convicting
court finds that reasonable grounds exist for filing a motion for DNA testing and also
finds that the convicted person is indigent. TEX. CODE CRIM. PROC. ANN. art. 64.01(c)
(Vernon Supp. 2010). Here, Relator filed a pro se motion for appointed counsel, and the
State responded that Relator did not meet the requisite criteria. The trial court denied
Relator’s motion without finding that reasonable grounds exist for Relator to file his
DNA motion. Absent this finding, Relator cannot show that the action he seeks to
compel is purely ministerial and therefore cannot show that he is entitled to mandamus.
See Hill, 34 S.W.3d at 927. Accordingly, Relator’s petition for writ of mandamus is
denied.
Opinion delivered December 8, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                          (DO NOT PUBLISH)